Citation Nr: 1036653	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for shin splints and anterior tibialis tendonitis of the right 
lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent 
for shin splints and anterior tibialis tendonitis of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	  AMVETS


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to July 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, 
denied the Veteran's claims seeking entitlement to a disability 
rating in excess of ten percent for shin splints and anterior 
tibialis tendonitis of the right and left lower extremities.  
During the pendency of this appeal, jurisdiction of the claims 
folder was transferred to the RO in Jackson, Mississippi. 

In her May 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).  Subsequently, in June 2010, the Veteran 
requested a videoconference hearing in lieu of a Travel Board 
hearing.  Such a hearing was scheduled for late July 2010, and 
the Veteran was so notified at the beginning of July 2010.  
However, she failed to report at her scheduled time and thus far 
has not offered an explanation for her absence.  Accordingly, the 
Board will adjudicate the Veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran's shin splints and anterior tibialis tendonitis 
of the right lower extremity manifests with no greater than 
slight ankle and knee disability.  

2.  The Veteran's right lower extremity shin splints and anterior 
tibialis tendonitis do not manifest with limitation of the range 
of motion, instability, or with x-ray evidence of arthritis.  

3.  The Veteran's shin splints and anterior tibialis tendonitis 
of the left lower extremity manifests with no greater than slight 
ankle and knee disability.  

4.  The Veteran's left lower extremity shin splints and anterior 
tibialis tendonitis do not manifest with limitation of the range 
of motion, instability, or with x-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the service-connected shin splints and anterior tibialis 
tendonitis of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5262 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for the service-connected shin splints and anterior tibialis 
tendonitis of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in January 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing her about the 
information and evidence not of record that was necessary to 
substantiate her higher rating claims; (2) informing her about 
the information and evidence the VA would seek to provide; and 
(3) informing her about the information and evidence that she was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, required by the United States Court of Appeals for Veterans 
Claims (Court).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  

Concerning her claims for an increased rating for shin splints 
and anterior tibialis tendonitis of the right and left lower 
extremities, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
Veteran that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the Veteran's employment and daily life.  The Court also required 
notice as to the requirements of the relevant Diagnostic Code.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 
(Fed. Cir. 2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating in the January 2006 notice 
letter.  Furthermore, the Veteran provided statements and 
evidence to the VA which show that she is aware of the general 
criteria for proving a claim for an increased rating.  See the 
Veteran's December 2005 claim, and February 2006 statement.  
Finally, the notice letter of June 2008, and the June 2006 rating 
decision, the March 2008 statement of the case (SOC), and the 
December 2009 supplemental SOC (SSOC), all provided the Veteran 
with a review of the specific criteria which had been used to 
decide the Veteran's rating.  Given this record, any error in 
notice has been in the provision of notice in excess of what is 
required by the governing law.  Therefore, the Veteran has 
clearly been adequately informed of the evidence necessary to 
support her claims to enable her full participation in his case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, 
the Board concludes the Veteran has been provided with all notice 
required in this case.

With regards to the timing of her VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary Dingess compliant 
VCAA notice prior to initially adjudicating her claims in June 
2006, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to vitiate 
that initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA need 
only ensure that the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of her 
claim, such that the intended purpose of the notice is not 
frustrated and she is still provided proper due process.  Id. 
120.  In other words, she must be given an opportunity to 
participate effectively in the processing of her claim.  The 
Federal Circuit Court has held that a SOC or a SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the AOJ cured the timing notice after sending additional 
VCAA notice letters by readjudicating her claims by way of the 
March 2008 SOC and the December 2009 SSOC.  Therefore, since the 
AOJ cured the timing error and because the Veteran did not 
challenge the sufficiency of her notice, the Board finds that the 
AOJ complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudications.  In addition, the Veteran has never alleged how 
any timing error prevented her from meaningfully participating in 
the adjudication of her claim.  As such, the Veteran has not 
established prejudicial error in the timing of her VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support her claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA treatment records, and a VA 
medical examination.  The Veteran has submitted personal 
statements.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance her claims has been met.

Regarding the Veteran's VA medical examination, the examination 
was conducted in February 2006.  At the time, the examiner noted 
that the Veteran experienced pain due to her service-connected 
disorders but no limitation on her range of motion of the 
affected joints.  Subsequent VA medical treatment records, and 
scans of the affected areas, indicate that she has had ongoing 
pain; however, there is no indication that her disability has 
increased in severity to cause limitation the range of motion of 
the affected joints, instability, or of the onset of arthritis.  
As such, without evidence that her conditions have worsened since 
the February 2006 VA medical examination, the Board is not 
required to remand the Veteran's claims for a new VA medical 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, 
the VA medical examination provided a review of the Veteran's 
symptoms and history regarding her service-connected disorders 
and any associated manifestations, as well as the relevant x-ray 
evidence.  The examiner also addressed the functional effects of 
her service-connected disorders on her daily life and employment.  
As such, the February 2006 VA medical examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (a VA medical examination 
must be adequate for rating purposes).  Therefore, the Board 
concludes that the AOJ has fully complied with the duty to 
provide the Veteran with a VA medical examination which is 
adequate to address the service-connected disorders currently on 
appeal.  In this regard, the Veteran was afforded the opportunity 
to present testimony at a hearing on appeal regarding the 
severity of symptomatology attributable to her service-connected 
disabilities at issue.  However, she failed to report for the 
scheduled hearing.  





Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a Veteran has an 
unlisted disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for unlisted 
disease or injury). 

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of her disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The bilateral shin splints and anterior tibialis tendonitis 
disorders on appeal arise from the claims for an increased rating 
received by the AOJ in December 2005.  Where an increase in an 
existing disability rating based on established entitlement to 
compensation is at issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held that the VA's determination of 
the "present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claims have has been pending.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider whether 
there have been times when her disabilities have been more severe 
than at others.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
December 2004) until VA makes a final decision on the claim.  See 
Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must 
be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.


Analysis - Higher Disability Rating for Shin Splints and Anterior 
Tibialis Tendonitis for the Left and Right Lower Extremities

The Veteran was granted service connection for her bilateral 
lower extremity shin splints and anterior tibialis tendonitis in 
July 2001 under Diagnostic Code 5024-5262 with a disability 
rating of 10 percent for each leg.  38 C.F.R. § 4.71a.  The 
Veteran currently seeks a rating in excess of 10 percent for her 
service-connected shin splints and anterior tibialis tendonitis 
of her left and right lower extremities.  

The Board notes that there is no specific disability rating 
provided for shin splints with anterior tibialis tendonitis of a 
lower extremity.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Tenosynovitis is defined as a condition 
causing inflammation of a tendon sheath.  See Dorland's 
Illustrated Medical Dictionary 1281, 1282 (31st ed. 2007).  As 
such, the Veteran's bilateral shin splints and anterior tibialis 
tendonitis which affect the tendons in her lower extremities is 
clearly a closely related disorder.  Furthermore, Diagnostic Code 
5262 directs that disabilities be rated under Diagnostic Code 
5003 for degenerative arthritis, which directs that the 
disability be rated on the basis of limitation of motion of the 
joints involved, on in this case Diagnostic Codes 5256-5274.  

The Veteran's February 2006 VA medical examination report 
indicated that her condition affects her "right and left shins, 
ankles and knees."  As such, the Veteran's disability has been 
granted as a disability affecting her tendons, and the relevant 
regulations direct the rater to consider the affected areas in 
regarding her ability to use the effected limbs, as well as 
associated functional loss.  See 38 C.F.R. §§ 4.40, 4.46.  
Therefore, the Board concludes that Diagnostic Code 5024 is the 
most appropriate rating code to apply to the Veteran's service-
connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

The Veteran was provided with a VA medical examination regarding 
her bilateral shin splints and anterior tibialis tendonitis in 
February 2006.  At the time, the Veteran was indicated as 
experiencing "constant pain," which travels to her right and 
left "upper legs, knees, and ankles."  The pain can be elicited 
by "physical activity, stress, and wearing high heels."  Her 
legs can be sensitive to touch or leg crossing, and she 
experiences a burning sensation when on her feet too long.  She 
is treated by oral medication (Naproxen).  Examination of her 
feet did not show any signs of abnormal weight bearing, the 
Veteran's posture and gait were "within normal limits," and she 
did not require any assistive devices for ambulation.  The 
Veteran's left and right tibia and fibula were indicated as 
normal, and her left and right knee and ankle joints did not show 
any signs of "edema, effusion, tenderness, redness, heat, 
abnormal movement, or guarding of movement."  Her ankles did not 
have any deformity.  

Normal range of motion in the knee is 0 degrees of extension and 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  
The Veteran's range of motion of both knees was indicated as 
being 140 degrees of flexion and 0 degrees extension, and was 
shown to be normal.  Normal range of motion in the ankle is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2009).  Her range of motion of both 
her left and right ankle joints was indicated as being 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion, and was also 
shown to be normal.  The function of both knees and ankles was 
not additionally limited by "pain, fatigue, weakness, or lack of 
endurance or incoordination."  A February 2006 x-ray indicated 
that the Veteran's left and right legs were both normal.  After 
reviewing the Veteran's statements and the x-ray records, the VA 
examiner concluded that the effects of her conditions on her 
usual occupation were "pain and difficulty standing or walking 
for long periods of time."  The effect on her daily life was 
indicated as being "pain that awakens her at night, [and] 
difficulty standing or walking for long periods."

The Veteran's VA medical treatment records also show ongoing 
treatment for her bilateral shin splints and anterior tibialis 
tendonitis.  A treatment record from December 2007 indicates that 
she experiences "severe anterior tibial pain that [is] hyper-
sensitive to touch and exacerbated by any increased activity."  
The Veteran was treated with physical therapy, but this was not 
successful in reducing her pain.  Separate VA medical treatment 
records, dated in November and December 2007, indicated that her 
left lower extremity was more painful than her right.  A VA 
medical treatment record from April 2008 indicated that the 
Veteran continued to have pain from her disabilities which 
persisted "despite resting and limited activity."  The record 
indicated that her pain was "[p]rogressively getting worse," 
but was also indicated as being "about the same" as the August 
2007 visit.  

The Veteran was also provided with a bilateral x-ray of the 
affected areas in April 2007, which noted that there were "[n]o 
gross bony abnormalities noted," although, the pain was "worse 
with walking."  A "three phase bone scan" was also conducted 
of the affected areas in May 2007, with results that excluded 
"acute stress fracture/active periostitis."  In August 2007, 
she was provided with magnetic resonance imaging (MRI) scans of 
her left and right lower extremities.  The recorded impression 
was of "[p]eriosteal edema anterior to the tibial shaft 
consistent with stress response/medial tibial stress syndrome," 
but "[n]o cortical fracture [was] seen."  Finally, in August 
2008, the Veteran was provided with a second three phase bone 
scan.  This scan concluded that there was no "evidence of 
increased tracer uptake to indicate stress-related periostitis or 
stress fracture," and there were "no significantly new 
abnormalities" shown in the study.

The Veteran has also provided lay evidence regarding the 
manifestations of her bilateral shin splints and anterior 
tibialis tendonitis.  She has indicated that her pain is "slowly 
worsening," and that she has difficulty standing for long 
periods, particularly while wearing high heels.  See the 
Veteran's December 2005 claim.  She also is limited in exercise, 
and that stretching, which helps, does not eliminate her pain.  
Id.  Later, the Veteran indicated in a February 2006 statement 
that her pain is "more constant than not," and that it travels 
to her knees, upper leg, and ankles.  She stated that the pain 
could be aggravated by "normal, everyday activities," which 
includes walking, lying in bed at night, wearing heels, 
exercising, sitting down, and standing for prolonged periods.  
She rated her pain at 8.5 on a scale of one to ten.

The Veteran's service-connected bilateral shin splints and 
anterior tibialis tendonitis are currently rated under Diagnostic 
Code 5024.  38 C.F.R. § 4.71a.  The diseases under Diagnostic 
Codes 5013 through 5024 will be rated on limitation of motion of 
affected parts as degenerative arthritis (except gout, Diagnostic 
Code 5017, which will be rated under Diagnostic Code 5002).  
Although these disabilities are to be rated as degenerative 
arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 
5003 provides that the 20 percent and 10 percent ratings based on 
x-ray findings with no limitation of motion of the joint or 
joints will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.

As previously noted, the Veteran's service-connected disabilities 
at issue have been rated under Diagnostic Code 5024, which 
directs that that a disability be rated under Diagnostic Code 
5003, which, in turn, indicates that the disability be rated 
under the appropriate Diagnostic Codes for the joints involved.  
As such, the examination, VA medical treatment records, and the 
Veteran's statements show that her service-connected bilateral 
shin splints and anterior tibialis tendonitis be considered under 
the ratings for the knee, leg, and ankle, i.e., Diagnostic Codes 
5256 to 5274.  However, there is no evidence of the following 
knee disorders:  ankylosis (Diagnostic Code 5256), subluxation or 
lateral instability (Diagnostic Code 5257), dislocated or damaged 
cartilage (Diagnostic Codes 5258, 5259), limitation of flexion or 
extension of the knee (Diagnostic Codes 5260, 5261), or genu 
recurvatum (5263).  Nor is there evidence of the following ankle 
disorders:  anklyosis (Diagnostic Codes 5270, 5272), limited 
motion (Diagnostic Code 5271), or os calcis or atragulus 
(Diagnostic Code 5273), or atragalectomy (Diagnostic Code 5274).  
See Butts v. Brown, 5 Vet. App. 532.  Furthermore, none of the x-
ray, bone scan, or MRI evidence reveals any evidence of 
arthritis, and so there is no cause to evaluate the Veteran's 
disabilities under Diagnostic Code 5003.  38 C.F.R. §§ 4.59, 
4.71a.  It follows that the Board will evaluate the Veteran's 
disabilities under Diagnostic Code 5262, as the most appropriate 
rating code for her service-connected disorders.  

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

The words "slight," "moderate," and "severe," as used in the 
various diagnostic codes are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

In this case, the Veteran is competent to indicate that she 
experiences consistent bilateral pain due to her disabilities.  
38 C.F.R. § 3.159(a)(2).  Her statements have been consistent, 
and are also supported by her February 2006 VA medical 
examination and her VA medical treatment records from the appeal 
period.  However, there is no objective evidence of any 
instability, swelling, limitation of the range of motion of her 
knee or ankles, or any other direct interference with the 
function of her knee or ankle joints.  See the February 2006 VA 
medical examination.  The Veteran's most consistent manifestation 
is pain with palliative treatment, but without evidence of 
rehabilitation.  Her disabilities limit her ability to exercise, 
and also interfere with routine activities such as prolonged 
sitting or standing, crossing her legs, and walking.  As such, 
the Board concludes that the Veteran's bilateral shin splints and 
anterior tibialis tendonitis warrants a rating for slight 
disability of the knee or ankle for each lower extremity under 
Diagnostic Code 5256.  38 C.F.R. § 4.71a.

Finally, regarding a separate disability rating for functional 
loss, there is clear evidence that the Veteran experiences 
functional loss due to her bilateral shin splints and anterior 
tibialis tendonitis.  As noted previously, she has indicated that 
her disabilities limit her ability to exercise, and also 
interfere with routine activities such as prolonged sitting or 
standing, crossing her legs, and walking.  Furthermore, her VA 
medical treatment record and the February 2006 VA medical 
examination also corroborate her history of pain interfering with 
routine activities.  There is also evidence of functional loss 
considered by the VA medical examination of February 2006, 
wherein the examiner noted that her condition causes "pain and 
difficulty standing or walking," as well as "pain... at night."  
However, the February 2006 examiner indicated that there was no 
additional functional loss based on pain or repetitive motion, 
nor was there evidence of the equivalent of persistent swelling 
or edema, or reduced range of motion.  Therefore, none of these 
manifestations of functional loss caused by the Veteran's 
bilateral shin splints and anterior tibialis tendonitis reveal 
the equivalent of a greater than slight interference with her 
knee or ankle joints, any greater limitation of range of motion, 
or evidence of instability in the affected joints such that a 
higher rating is not warranted for functional loss.  As such, 
although there is some evidence of functional loss, the Veteran's 
bilateral shin splints and anterior tibialis tendonitis 
conditions are not entitled to a rating in excess of the 10 
percent ratings currently assigned due to functional loss.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

In conclusion, the Veteran's bilateral shin splints and anterior 
tibialis tendonitis have both been properly rated as 10 percent 
disabling for each lower extremity for the entire appeal period.  
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, the 
Board finds the Veteran's symptoms have remained constant 
throughout the course of the period on appeal, and staged ratings 
are not warranted.  

Extraschedular Rating for Veteran's Bilateral Shin Splints and 
Anterior Tibialis Tendonitis

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by her disabilities are specifically incorporated in the 
rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202 at 206.  With the applicable rating criteria 
requiring consideration of these elements of the Veteran's 
disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
service-connected bilateral shin splints and anterior tibialis 
tendonitis, the evidence does not show any exceptional or unusual 
circumstances, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  In particular, there 
is no evidence that her bilateral shin splints and anterior 
tibialis tendonitis cause interference with her employment.  In 
fact, the VA medical examination of February 2006 specifically 
indicated that the pain from her disabilities has not resulted in 
any time lost from work.  

Finally, the evidence of record indicates that all of the 
Veteran's treatment for her disabilities has been on an 
outpatient basis, with no evidence of inpatient treatment.  
Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  





ORDER

A disability rating in excess of 10 percent for shin splints and 
anterior tibialis tendonitis of the right lower extremity is 
denied.

A disability rating in excess of 10 percent for shin splints and 
anterior tibialis tendonitis of the left lower extremity is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


